COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re FedEx Freight, Inc.,

Appellate case number:    01-17-00808-CV

Trial court case number: 2017-26601

Trial court:              133rd District Court of Harris County

       Relator, FedEx Freight, Inc., has filed a petition for writ of mandamus, as well as a
motion to stay all underlying proceedings. Real party in interest, James Wyatt, opposes the
motion.
       We deny the motion in part to the extent it requests a stay of discovery concerning
Wyatt’s claim of retaliation. As to all other proceedings in the trial court, we grant the motion
and ORDER those proceedings STAYED pending resolution of this petition for writ of
mandamus.
       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                    Acting individually      Acting for the Court


Date: November 21, 2017